UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07695) Hennessy Mutual Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Stanley, Incorp. 8/7/2009 SXE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval of 2006 omnibus incentive comp plan 3. Rat Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Monro Muffler Brake 8/11/2009 MNRO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2.Rat ind public accountants 3. reapprove the mgmnt incentive comp plan Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cooper Industries 8/31/2009 G CBE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval of the reduction of the share premium. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Viasat, Inc. 10/1/2009 925 52V100 VSAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Pricewaterhousecoopers 3. Approval of amendment empl stk pur. Plan Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Corinthian College 11/17/2009 COCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2.Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker CACI Internatinal 11/18/2009 CACI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Approve: amendment of 2002 Employee stock PP amendment of 2006 stock incentive plan pro to adjoun the meting Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Autozone, Inc. 12/16/2009 AZO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval of 200 Exe. Incentive comp plan 3. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Aceto Corporation 12/10/2009 ACET Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat appt. of BDO Seidman Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cantel Medical Corp 12/17/2009 CMN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Apprvl of amend. To co. 2006 equity incentive 3. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Zep Incorporated 1/7/2010 ZEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Vote to appove omnibus incentive plan 3. Rat. Appt of ind reg pub a/c firm Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Family Dollar Stores 1/21/2010 FDO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Pricewaterhousecoopers. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker New Jersey Res. 1/27/2010 NJR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2.Rat Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Laclede Group 1/28/2010 LG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Sanmina - SCI Corp 2/8/2010 SANM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG 3. Prop to approve stock issuance under the 2009 incentive plan Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Omnova Solutions 3/17/2010 OMN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Erst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cooper Companies 3/17/2010 COO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. A stkholder prop. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Telnt Git. S.A. 3/16/2010 E TLVT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Approval of amendment article 24 Issuer 2. re-election of directors 3. Auth. BOD increase the share capital 4. Delegation of BOD for a period of three years 5. Delegation of BOD in accordanc of art 319 6. Grant of power BOD to act accordingly re all documents memoralizing the agreement of the shareholders. 7. Approval of the minutes 8. In their discretion, the proxies are authorized to vote upon such other business as properly may come before the meeting. Hennssy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker NewMarket Corpor. 4/22/2010 NEU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers 3.Such other business as may properly come before themeeting or any adjournment thereof. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker GenCorp Incorp. 3/24/2010 GY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Amend articles to: restrict ransfers of the co. common stk Gencorp 2009 equity andperf incent. Pla. 3. Rat PricewaterhouseCoopers 4. Consider and act on such other business. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker American Axle & Man. 4/29/2010 AXL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat appt. of Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker XLCapital Ltd. 4/30/2010 G98255 105 XL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Advanced Micro Dev. 4/29/2010 AMD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approval of the 2004 Equity Inc. plan. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cigna Corporation 4/28/2010 CI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers 3. Apprvl of l/t incentive plan 4. Apprvl of directors equity plan. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Unisys Corporation 4/29/2010 UIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Apprvl declassify the BOD and provide for Issuer the annual election fo all directors by 2011 2. Apprvl to increase the mandator retirement age for directors to 72 3. Apprvl to decrease of min./max. # of Directors that may compromise the board. 4. Directors 5. Rat KPMG . Apprvl of l/t incentive and equity comp plan Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Knology, Incorp. 5/5/2010 KNOL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat BDO Seidman Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bucyrus Internl. 4/22/2010 BUCY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Trouche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Huntsman Corp. 5/6/2010 HUN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Rat. Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Global Cash Access 4/29/2010 GCA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Murphy Oil Corp. 5/12/2010 MUR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve KPMG Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ford Motor Co. 5/13/2010 F Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat. Ind reg pub a/cs 3. Apprvl of tax benefit preservation plan Shareholder prop: relating to disclosing any prior govt affiliation of directors, officer, and consultants re to consideration of recapitalization plan to provide tat a of co outstaning stk ahv one vote per share re to the issuing of reportdisclosing policies and procedures re to political contributions re providing shareholders the opp to cast an adv vote to rat the ocmp of th named exe re to the co not funding any energy savings projects that are solely concerned with co2 reduction. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Brunswick Corp. 5/5/2010 BC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Patriot Coal Corp 5/13/2010 PCX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Apprvl of an increase number of shs common for issuance 4. Apprvl of an increase in number of shs common stk reserved for issuance, l/t equity incentive plan. 5. Apprvl of an increase of number of shs of commont stk employee stk purchse plan. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker SXC Health Sol. 5/12/2010 SXCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Apprvl of incentive plan 3. Appt. of auditors. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cott Corporation 5/4/2010 COT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterHousecoopers 3. passa resol. Approv 2010 equity incentive plan Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Acegy S.A. 5/28/2010 ACGY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. consider report of Deloitte Issuer 2. Approve the unconsolidated balance sheet and statement of profit/Loss fiscal year 2009. 3.Approve the consolidated balance sheet and statement of operations fiscal 2009 4. To purchase common stock 5. Directors 6. Rat Deloitte 7 Approve determination of dividends Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Advanced Micro Dev. 4/29/2010 AMD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approval of amendment of the 2004 equ incentive plan. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lumber Liquidatiors 5/7/2010 LL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Advance America Cash 5/20/2010 AEA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PcewaterhouseCooopers Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kapstone Paper 5/27/2010 KS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. 2009 employee stokc purchase plan 3. Amendmend to the 2006 incentive plan 4. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Advanced Micro Devices 4/29/2010 AMD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Approval of amendment of 2004 Equity incentive plan. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Massey Energy 5/18/2010 MEE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholders 2. Rat Ernst & Young Shareholder Props: re a water management report re greenhouse gas emissions reduction re majority voting re declassification of the BOD Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker GSI Commerce, Inc. 5/28/2010 GSIC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve the GSI 2010 equity incentive plan 3. Approve increase the authorized shs of common stk from 90M to 180M and maintain 5MM of pref stock 4. Rat Deloitte & Touched Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Providence Service 5/20/2010 PRSC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Amend the corp. l/t incentive plan to increase of shares 3. Rat KPMG Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker M & F Worldwide 5/18/2010 MFW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kapston Paper/Pack. 5/27/2010 KS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. 2009 Employee stock purchase plan 3. Amendment to the 2006 incentive plan 4. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Revlon, Incorp. 6/3/2010 REV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Prop to approve the exe. Incentive comp. plan 3. Rat KPMG Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Jo-Ann Stores, Inc. 6/10/2010 JAS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Amend 2008 incentive comp plan to inc shs 4. Amend code of regulations 5. Transact any toher business properly brought before the meeting. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Telvent Git, S.A. 5/24/2010 E90215109 TLVT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To approve the convertibility of notes that are Issuer exchangeable. 2. Examination and approval of the annual accounts and the management report of the co. 3. Examination and approval of the proposed distrution of net income for fincl year 2009 4. Examination and approval of the management of the BOD for 2009 5. Examination and approval of the BOD comp for 2009 6. Re-election fo the auditor 7. Authorize the BOD to interpret, amend, complement, execute registriation, substitution of powers and adaptation of the agreements to be adopted by the shareholders at this meeting. 8. Approval of the minutes of this meeting as mabe requ by law. 9. In their discretion, the proxes are authorized to vote upon such other business as properly may come before the meeting. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Encore Capital Group 6/16/2010 ECPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat BDO Seidman Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Nu Skin Enterprises 5/26/2010 NUS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve the 2010 omnibus incentive plan 3. Rat PricewaterhouseCoopers Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Virgin Media Inc. 6/9/2010 VMED Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. To approve 2010 stk incentive plan. Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Big 5 Sporting Goods 6/9/2010 BGFV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kirkland's Incorp. 6/7/2010 KRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Cardtronics, Inc. 6/15/2010 CAM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approval of 2007 stk incentive plan 3. Rat KPMG Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Carmax, Inc. 6/28/2010 KMX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kirkland's Incorp. 6/7/2010 KRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ulta Salon, Cosmetics 6/16/2010 ULTA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat Ernst & Young Hennessy Cornerstone Growth Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker HHGregg, Inc. 8/3/2010 HGG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: 1. Directors Issuer 2. Rat BOD 2007 Equity Incentive plan 3. Rat KPMG Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lancaster Colony 11/16/2009 LANC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Broadridge Fincl. 11/18/2009 BR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. Apprvl of co. 2007 omnibus award plan Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Scotts Miracle-Gro 1/21/2010 SMG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Rock-Tenn Comp. 1/29/2010 RKT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Tetra Tech Incorp. 2/25/2010 TTEK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Priceaterhousecoopers Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker NewMarket Corpor. 4/22/2010 NEU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers 3.Such other business as may properly come before themeeting or any adjournment thereof. Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Tractor Supply Co. 4/29/2001 TSCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ball Corporation 4/28/2010 BLL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Pricewaterhousecoopers 3. Prop to app the 2010 stk andcash inc. plan 4.Prop to each annual meeting adopt a nonbinding adv resol. Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker O'Reilly Automotive 5/4/2010 ORLY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Young 3. Transact such other business Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Linn Energy, LLC 4/27/2010 LINE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Watson Pharmac. 5/7/2010 WPI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PricewaterhouseCoopers Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Tupperware Brands 5/12/2010 TUP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Advisory vote re the co exe comp program Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker KBR, Incorporated 5/20/2010 KBR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG shareholder prop: review policies related to human rights equal employment opp policty Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Ross Stores, Inc. 5/19/2010 ROST Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat. Deloitte & Touche Hennssy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Mylan Incorp. 5/14/2010 MYL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche Shareholder prop: advisory vote on executive comp retention of executive equity of comp Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip World Fuel Services 5/25/2010 Vote: MRV: n/a Proposal: Director's recommendations 1. Directors 2. Rat PricewaterhouseCoopers Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Emergency Medical Serv. 5/18/2010 Vote: MRV: n/a Proposal: Director's recommendations 1. Directors 2. Apprvl of l/t incentive plan 3. Rat. Ernst & Young Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip The Gymboree Corp. 6/8/2010 Vote: MRV: n/a Proposal: Director's recommendations 1. Directors 2. Amend 2004 equity incentive plan 3. Adv. Vote on the appt of Deloitte & Touche Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Virgin Media Inc. 6/9/2010 Vote: MRV: n/a Proposal: Director's recommendations 1. Directors 2. Rat Ernst & Young 3. To approve 2010 stk incentive plan. Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Aeropostale, Inc. 6/17/2010 Vote: MRV: n/a Proposal: Director's recommendations 1. Directors 2. Rat Deloitte & Touche Hennessy Focus 30 Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Dollar Tree, Incorp. 6/17/2010 Vote: MRV: n/a Proposal: Director's recommendations 1. Directors 2. Prop: to eliminate classified BOD 3. To increase authorized shs of common stk. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Co. 8/7/2009 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To approve the agreement and Issuer plan of merger with Schering Plough. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Deutsche Telekom 11/9/2009 DT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Resol the spin-off and take over agreeement Issuer Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Sasol Limited 11/27/2009 SSL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/sharehold 2. Re appoint KPMG Shareholder: to authorise directors to approve a genel repurchase of the ordinary shares to approve the revised emoluments payable Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Vimpel-Communitcations 12/17/2009 VIP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Allocation of profits and losses Issuer Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Nokia Corporation 5/6/2010 NOK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Adoption of annual a/cs 3. Resol. On the use of profit 4. Resol. On the remuneration of BOD 5. Resol. On the numbers of BOD 6. Resol. On the remuneration of auditor 7. Election of auditor 8. Reol of the artis of association 9. Resol. Of authorization of the BOD on the rites and issuance of shares. 10. Resol. Of authorization to the BOD to resovle the issuance of shares. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker PPG Industries 4/15/2010 PPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Endorsement of Deloitte & Touche 3. Shareholder Prop: requesting a report about our community environmental accountability Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker BP P. L. C. 4/15/2010 BP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Receive directors annual report and a/cs Issuer 2 To approve the directors remuneration report 3-16. Directors 17. Reappoint Ernst & Young 18.Special resol.: to adopt new articles of assoc. 19. Specail resol.:to give limited authority for the purchase of its own shares by the company 20. To give limited authority to allot shares up to a specified amount. 21. Special resol: to give authority to allot a limited number of shares for cash free of pre-emption rites. 22. Special resol: to authorize the calling of general meetings by notice of at least 14 clear days. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kimberly-Clark 4/29/2010 KMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat auditors 3. Stkholder: re special shareholder meetings Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker BB&T Corporation 4/27/2001 BBT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Approve amendment articles of inc to inc shs. 3. Rat PricewaterhouseCoopers Sharehoder: 4. re reportw/respect to political contributions 5. re an amendment to the corp. bylaws to require an ind chair of the BOD 6. requesting a report on overdraft policies Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Boeing Co. 4/26/2010 BA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Shareholder prop: 3. ethical criteria for military contracts 4. Advisory vote on named executive officer comp. 5. Chge ownership threshold to call special meetings 6. Independent chairman. 7. Report on political contributions. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker E. I. Du Pont 4/28/2010 P92 047 101 DD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind. Reg. pub a/c firm Shareholders: say on executive pay on amendment to human rights policy Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Marathon Oil 4/28/2010 MRO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers Shareholder prop: amend by-laws to loer the threshold for stkhodrs to call special meeting. to adopt a policy for rat. And approval of exe. Comp policies/practices. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Lockheed Martin 4/22/2010 LMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Stkhlder prop: report on space-based weapons program Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Glaxosmithkline 5/6/2010 GSK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. re appt auditors 3. remuneration of auditors 4. Authorize the co to make donations to pol. Org. 5. Authority to allot shares 6. Disapplication of pre-emption rights 7. Auth. For co. to purchase its own shares 8. Exemption of statement of sr. statutory auditors name 9. Reduced notice of general meeting 10. Adopt new Articles of Association Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Amer. Tel & Tel 4/30/2010 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind auditors Stkholdr prop: Cumulative voting Pension credit policy Advisory vote on comp Special stkholdr meetings Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Eaton Corportions 4/28/2010 ETN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Ernst & Young Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker United Parcel Serv. 5/6/2010 UPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. May provide for maj voting in uncontested director elections Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Wells Fargo 4/27/2010 WFC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Approve a non-binding adv. Resolution re comp 3. Approve increase of co. authorized shs of stock 4. Rat KPMG Shareholder prop: re an advi vote on exe./director comp re a policy to require an ind. Chairman re a report on charitale contributions re a report on political contributions Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Hershey Co. 5/4/2010 HSY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat KPMG Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Verizon Communications 5/6/2010 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Adv. Vote re to exe comp Shareholder prop: prohibit granting stk options Gender identity non-discrimination policy Perf stk unit perf threshold right to call a special meeting adopt and disclose succession planning policy approval ofbenefits paid after death exe. Stk retention requirements Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Meadwetvaco Corp 4/26/2010 MWV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers 3. Stkhldr prop: re special shareholder meetings Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pfizer Incorporated 4/22/2010 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop rat. KPMG 3. Advisory vote on exe comp 4. Approval of by-law amendment to reduce percentage of shs req for shareholders to call special meetings. Shareholder prop: re stock options Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pitney Bowes 5/10/2010 PBI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/proposal 2. Rat ind a/cs for 2010 3. Restated cert of inc.and by-laws 4. Consideraion of stkholder prop Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Nucor Corp. 5/13/2010 NUE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers 3. Approve amendments to cert of inc. 4. Approve stk otion and award plan Shareholder prop: re majority vote report on political spending Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kraft Foods, Inc. 5/18/2010 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers Shareholder prop: re shareholder action by written consent Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Waste Management 5/11/2010 WM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Prop. Cert of incorp. To eliminate that supermajority stkhlder voting provisions 4. Prop. Re to disclosure of political contributions 5. the right of stockholders to call specail stockholder meetings Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Bristo-Myers 5/4/2010 BMY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind. Reg pub a/c firm 3. Apprvl of amendment to cert of inc.-special stockholer meetings 4. Apprvl of supermajority voting provision - common stock 5. Apprvl of supermajority voting provision - preferred stock Shareholder prop: executive comp disclosure shareholder action by written consent report on animal use. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker BCE Incorpate 5/6/2010 BCE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche 3. That the shareholders accept the approache to exe comp disclosed in the proxy. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Reynolds American 5/7/2010 RAI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG Shareholder prop: elimination of classified board retention of equity comp on communicating truth on human rights protocols for the co and its suppliers Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Philip Morris Intl 5/12/2010 PM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind auditors Shareholder prop: food insecurity and tobacco use create human rights protocols for the co and its suppliers Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Mattel, Incorp 5/12/2010 MAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Apprvl of 2010 equity and l/t comp plan 3 Rat PricewaterhouseCoopers Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Marsh & McLennan 5/20/2000 MMC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind reg. pub. /c frm shareholder prop: shareholder action by written consent Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Altria Group 5/20/2010 MO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2 2010 Perf incentive pan 3. Rat ind. Auditors shareholder prop: fo insecurity and obacco use create human rights protocols Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Corp. 5/25/2010 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Prop to adopt the 2010 incentive stk plan 4. Prop to adot the 2010 non-employee Directors stk opion plan. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Corp. 5/25/2010 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Limited Brands, Inc. 5/27/2010 LTD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind. Reg. pub a/c's Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker China Mobile 5/12/2010 CHL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Receive & Consider the audited fincls & reports Issuer of the directors and auditors for year ended 2009 2. To declare a final dividend for the year ended 2009. 3. Directors 4. Re-appoint messrs. KPMG 5. To give a genl mandate to the directors to repurchase shs in the company not exceeding 10% of the aggregate nominal amount of the existing issued share capital. 6. To give a general mandate to the directors to issue, allot and deal w/ additional shs in the company not exceedig 20% of aggregate nominal amount of the existing issued share capital 7. To extend the genl mandate granted to the Directors to issue, allot and deal with shs by the number of shs repurchased. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Chevron Corporation 5/26/2010 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind reg pub a/c firm 3. Reduce the percentage of shockholdings required for stockholder to call for special meetings Shareholder prop: appmtn of ind director w/enviornmental expertise holding equity based comp through retirement disclosure of payments to host governments guidelines for country selection financial risks from climate change human rights committee Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Royal Dutch Shell 5/18/2010 RDS/A Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Re appointment of auditors 3. Remuneration of auditors 4.Authority to allot shs 5. Disapplication of pre-emption rights 6. Authority to purchase own shs 7.Authority for Scrip dividend scheme 8.Authority for certain donations and expenditure 9.adoption of new articles of association Shareholder prop: Shareholder resolution Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Total S. A. 5/21/2010 TOT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1, Approval of co. fincl statementds Issuer 2. Approvl of conslidate fincl statements 3. Allocation of earnings, declaration of dividend 4. Agreements covered by Article fo the French Commerical Code 5.Commitments under the French Com Code. 6. Authorization of BOD to trade in shs of the co. 7,8,9,10,11,12. Director vote 13. Renewal of Ernst & Young 13. Renewal of KMPG 15. Appt. of Auditex as alternate auditors 16. Appt. KPMG as alternate auditors 17. Share captial inc w/ preferential subscription rights 18. Share capital increases by public offering w/o pref. subs. Rights 19. Share capital increases inexhge for equity securities contriubted to the co. 20. Share capital inc. by the issuance of common shs reserved to employees 21 Allocation of stock options a) Amendment of th eArticles of Assoc. concerning the publication of the internal charters for collective investment funds whose assets are more than 0.5% of the capital of the co. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Intel Corporation 5/19/2010 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Youngs 3. Adv. Vote on executive comp. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker R.R. Donnelley 5/20/2010 RRD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat of the co. auditors Shareholder prop: to sustainable paper purchasing policy to limits on chge in ontrol payments. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Home Depot 5/20/2010 HD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Prop.to approve material terms of Performance cumulative voting executive officer comp special shareholder meetins action by written consent ind. Chairman of th eboard employment diversity report reincorporation in North Dakota Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker McDonalds 5/10/2010 MCD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Approval of ind auditors 2010 Shareholder prop: executive comp simple majority vote the use of controlled atomsophere stunning the use of cage free eggs. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Telefonica, S.A. 6/2/2010 TEF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Examination/approval of the individual annual accounts, Issuer/shareholder the consolidated fincl statements and the management report of telefonica. 2. Comp of shareholders 3. Authorization for the acquistion of the co. own shs. 4. Delegation to the BOD of the power to issue debentues, bonds, notes and other fixed income securities 5. re election of the auditor for fiscal year 2010 6. Delegation of powers to formalize, interpret, correct and implement the resolutions adopted by the general shareholders meeting. Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Taiwan Semi. 6/15/2010 TSM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To accept 2009 business report and fincl statements issuer 2. o approve the prop for distribution of 2009 profits 3. To revise the article of incorp. 4. To revise the policies and procedures for fincl derivatives transactions Hennessy Cornerstone Value Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Vodafone Group 7/27/2010 VOD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To receive the co. accounts and reports of the directors issuer and auditor for the year ended 3/31/10 2. Directors 3. To approve a final dividend 4. To approve the remuneration report 5. To reappoint Deloitte 6. To authorise - audite committee to determine the remuneration of the auidtors 7. the directors to dis apply reemption rites 8. the company to purchase its own shs 9. To adopt new Articles of Assoc. 10. To authorise the calling of a general meeting 11.To approve the continued operation of the Vodafone shs incentive plan SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy Mutual Funds, Inc. By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer DateJuly 14, 2010
